Citation Nr: 1444863	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-30 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), including as secondary to the service-connected acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1972 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2014, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in "Virtual VA."  

In June 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) to obtain an addendum medical opinion.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion regarding the AOJ's compliance with the June 2014 Board Remand is included in the Duties to Notify and Assist section below.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the Virtual VA system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran did not sustain cardiovascular injury or disease, or chronic symptoms of a cardiovascular disorder, during active service.  

2.  Symptoms of a cardiovascular disability were not continuous since service separation, did not manifest to a compensable degree within one year of service separation, and were first manifested 24 years after service separation in July 2000.  

3.  The Veteran has a current cardiovascular disability diagnosed as CAD.  

4.  CAD did not begin during service and is not related to active service.  

5.  Service connection is currently in effect for an acquired psychiatric disorder.

6.  CAD was not caused by, or increased in severity beyond its natural progression by, the service-connected acquired psychiatric disorder.  


CONCLUSION OF LAW

The criteria for service connection for CAD, including as secondary to the service-connected acquired psychiatric disorder, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided notice to the Veteran in August 2009 prior to the initial adjudication of the claim of service connection for a heart condition in December 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The August 2009 notice letter also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

VA satisfied its duty to assist the Veteran in the development of the claim of service connection for CAD.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence associated with the claims file include the Veteran's service treatment records, VA and private treatment reports, and the Veteran's lay statements.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 
20 Vet. App. 79, 81-82 (2006).  The Veteran was afforded a VA cardiology examination in June 2011.  Pursuant to the June 2014 Board Remand, an addendum medical opinion was obtained in June 2014.  The VA examiner, who conducted the June 2011 VA examination and provided the June 2014 VA addendum medical opinion, reviewed the Veteran's claims file, including the relevant medical history, and interviewed the Veteran to discuss medical history and complaints regarding his heart disability.  The VA examiner also observed the Veteran in a clinical setting and provided diagnoses, observations, and all required opinions, along with supporting rationale.  Accordingly, the Board finds that the June 2011 VA examination and the June 2014 VA addendum opinion, taken together, are adequate and no further medical examination or medical opinion is needed with respect to the claim of service connection for CAD.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (if VA provides a claimant with an examination in a service connection claim, the examination must be adequate); see also Stegall, 11 Vet. App. at 268.

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue of service connection for CAD.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim for service connection for CAD.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

CAD (as cardiovascular-renal disease) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Additionally, where a veteran served ninety days or more of active service, and a "chronic disease" becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for CAD Analysis

The Veteran contends that service connection for CAD is warranted as the claimed disability was manifested secondary to the service-connected acquired psychiatric disorder.  The Veteran does not appear to contend that the CAD is directly related to service.  At the Board hearing, the Veteran's attorney specifically contended that the only theory under which service connection for CAD was being pursued was as secondary to the psychiatric disorder.  His assertion is that secondary service connection is warranted because the CAD is proximately due to, or a result of, the service-connected acquired psychiatric disorder.  Nevertheless, in light of the service treatment record evidence of symptoms of chest pain, the Board will also address the theory of direct service incurrence.


After a review of all the evidence of record, lay and medical, the Board finds that, while the Veteran experienced some symptoms of chest pain during service, the weight of the evidence demonstrates that the Veteran did not sustain any cardiovascular injury or disease in service, and that cardiovascular symptoms were not chronic in service.  The Veteran had complaints of chest pain during service in October 1972, December 1973, and July 1976.  In October 1972, upon examination, the Veteran had a normal heart evaluation.  Pursuant to chest pain complaints in December 1973 and July 1976, the symptoms were attributed to costrochondritis and hyperventilation secondary to being overweight, respectively.  Service treatment records do not reflect a diagnosis of CAD. 

Further, cardiovascular symptoms have not been continuous since service separation, and CAD did not manifest within one year of service separation, including to a compensable degree.  See 38 C.F.R. § 3.309(a) (including CAD as "chronic" disease of cardiovascular-renal disease to warrant application of 
38 C.F.R. § 3.303(b) presumptions).  

The Board next finds that the weight of the evidence demonstrates that CAD is not related to active service.  In support of his claim, the Veteran's treating physician, Dr. D.G., submitted a statement in June 2010 opining that the CAD as likely as not was caused or aggravated by active service.  Dr. D.G. explained that the Veteran has hypertension that may have been untreated in military service.  As noted above, a physician's statement framed in terms such as "may" or "could" is not probative.  See Warren, 6 Vet. App. at 6.  

In contrast, in the June 2011 VA examination report, the VA examiner opined that the Veteran's CAD is not related to the complaints of chest pain during military service.  He explained that the Veteran underwent appropriate evaluation of the chest pain symptoms during service, and that all of the examinations were normal and demonstrated no evidence of cardiac disease during military service.  The Veteran also had a stress test in 1995, more than 18 years after exiting military service, which revealed no electrocardiographic evidence of ischemia.  The VA examiner noted that it was four years after the 1995 stress test that the Veteran was diagnosed with CAD.

The Board next finds that the weight of the evidence demonstrates that the Veteran's CAD is not proximately due to, or permanently worsened in severity beyond the natural progression (aggravated) by, the service-connected acquired psychiatric disorder.  

Pursuant to the June 2014 Board Remand, in June 2014, the VA examiner who conducted the June 2011 VA examination reviewed the records and provided an addendum medical opinion.  The VA examiner opined that the Veteran's ischemic heart disease (or CAD) was less likely as not caused by, a result of, or permanently worsened in severity beyond the natural progression by, the service-connected acquired psychiatric disorder.  He explained that, based on current medical evidence, anxiety and depression can best be defined as non-causal risk markers for CAD, and causality cannot be established.  The VA examiner further noted that the Veteran has several other non-service-connected risk factors for CAD that more likely as not, in combination, led to the development and progression of CAD, including type 2 diabetes mellitus, a smoking history, hypertension, hyperlipidemia, a family history of CAD, and obesity.  The VA examiner indicated that these are all well-known and highly substantiated risk factors for CAD.

The June 2014 reviewing VA examiner has medical expertise, had adequate information on which to base the medical opinion, and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the VA examiner's June 2014 medical opinion great probative weight.  There are no other medical opinions of record that purport to relate the CAD to any service-connected disability.  The VA examiner concluded that the Veteran's service-connected acquired psychiatric disorder did not cause or aggravate the heart condition, diagnosed as CAD.  Thus, based on the most persuasive and probative evidence in this case, the Board finds that CAD is not proximately due to, the result of, or aggravated by the service-connected acquired psychiatric disorder.  As such, secondary service connection for CAD, to include on the basis of aggravation, is not warranted.  38 C.F.R. § 3.310; Allen, supra.

The Veteran has asserted that the service-connected acquired psychiatric disorder caused or aggravated the CAD.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In this case, the causes of the Veteran's CAD involve complex medical etiological questions because they pertain to the origin and progression of the Veteran's heart condition.  The Veteran is competent to relate symptoms of CAD that he experienced at any time, including chest pain, but he is not competent to opine on whether there is a link between the current CAD and the acquired psychiatric disorder because such conclusions regarding aggravation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the cardiovascular system, knowledge of the various risk factors and causes of CAD, specific clinical testing for CAD, and knowledge of likely date of onset and ranges of progression of CAD that the Veteran is not shown to possess.  Such opinion would require not only knowledge of both cardiovascular and psychiatric systems, but also specialized knowledge regarding the interaction of the two systems.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Here, the theory of secondary service connection turns on the question of whether there exists a secondary relationship between the current CAD and the service-connected acquired psychiatric disorder.  The only probative competent opinion of record that directly address the likelihood of a secondary relationship between the CAD and the acquired psychiatric disorder, which was provided in the June 2014 VA addendum medical opinion, demonstrates that there is no secondary relationship between the CAD and the acquired psychiatric disorder on either a causation or aggravation basis, and weighs against the claim.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship (causation or aggravation) between the Veteran's current CAD and the acquired psychiatric disorder, or active duty service, including no credible evidence of chronic symptoms of CAD in service, of CAD to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of CAD since service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for CAD on both a secondary and direct basis, including presumptively as a chronic disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for CAD, including as secondary to the service-connected acquired psychiatric disorder, is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


